9 F.3d 978
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re Sherrol L. BAYSDON, Raymond C. Grabiak, Thomas E.Rogers, Lowell R. Smith and Monsanto Company.
No. 93-1168.
United States Court of Appeals, Federal Circuit.
Sept. 15, 1993.

ON MOTION
Before ARCHER, RADER, and SCHALL, Circuit Judges.
ARCHER, Circuit Judge.

ORDER

1
Upon consideration of the Commissioner's Unopposed Motion to Vacate the Board of Patent Appeals and Interferences' Decision in Patent Application 07/474,309 and to Remand the Case, it is


2
ORDERED that the decision of the Board of Patent Appeals and Interferences in patent application 07/474,309 is vacated, and it is


3
FURTHER ORDERED that the case is remanded for further action not inconsistent with the representations in the motion.